internal_revenue_service department of the treasury number info release date index number in re washington dc person to contact telephone number refer reply to cc psi 6-genin-156709-02 date date request to revoke sec_179 election and make a late sec_179 election dear this letter is in response to a letter dated date submitted on your behalf to the commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on your federal_income_tax return for one item of property additionally you are requesting permission to make a late election for another item of property in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2003_1 2003_1_irb_1 a copy of selected selections of revrul_2003_1 has been enclosed for your reference we hope that you find the following general information to be helpful we are enclosing a copy of sec_179 of the code and the regulations under that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations sec_1_179-5 of the regulations provides that the election under sec_179 to claim a sec_179 expense deduction for sec_179 property shall be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies or on an amended_return filed within the time prescribed by law including extensions for filing the return for such taxable_year thus the request to use sec_179 for a different property is a request for an extension of time to make an election under sec_179 for that property this request for an extension of time to make a regulatory election must meet the requirements of sec_301_9100-3 of the genin-156709-02 regulations we are also enclosing a copy of sec_301_9100-3 under sec_301_9100-3 requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government because the election under sec_179 is an accounting_method election sec_301_9100-3 special rules for accounting_method regulatory elections should be of particular interest under sec_301_9100-3 the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances emphasis added sec_301_9100-3 provides that a request under sec_301_9100-3 is a request for a ruling letter revproc_2003_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2003_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2003_1 if you should decide to request a private_letter_ruling under both provisions section of revproc_2003_1 provides information as to where to send the request also as we have noted above section of revproc_2003_1 provides general instructions for requesting a private_letter_ruling this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2003_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosures cc sincerely yours charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
